Stevens, P. J. and Markewich, J.
(dissenting in part). In the main, we concur in the opinion of our brother Lupiano wherein he finds the legislation under attack to be constitutional, and we would affirm to that extent. We part company with him, however, on the question of plaintiff-appellant’s standing to bring the action. On the record before us, we are not persuaded that at this juncture he is placed sufficiently, or even at all, at risk so as to justify capacity to sue. The possibility of injury to him is so remote and speculative that we believe that the judgment below should be reversed on that score alone, and the complaint dismissed.
Moreover, the right recognized or conferred by section 51 of the General Municipal Law to maintain an action, so far as here pertinent, exists to prevent any illegal official act, or to prevent waste or injury to or make good any property, funds or estate of the city. Obviously, at this stage there is no illegality since the Legislature has authorized the proposed action. The notes to be issued are not debts of the city. Thus, there is presently no waste of the resources of the city and none is envisioned under the statute.
Nunez, J., concurs with Lupiano, J.; Stevens, P. J., and Markewich, J., dissent in part in an opinion and hold that plaintiff does not have standing to maintain action; Kupferman, J., dissents in an opinion so far as defendants’ motion for accelerated judgment was granted, and would try issue of constitutionality.
Judgment, Supreme Court, New York County, entered on *375March 17, 1975, affirmed, without costs and without disbursements.